SymoNds, J.
This is similar to the previous case of Bowen v. Peters, and the opinion in that disposes of one, and perhaps the principal, ground of defence.
We think the evidence is sufficient, prima facie, that the title to one-sixteenth of the schooner, at the date of the charges, was in Joseph Partridge, the only defendant who contests the claim; and that the articles charged were such as, under the agreement between master and owners about the manner of sailing the vessel, the owners were to furnish and the master was *472accustomed to purchase on their credit. Lyman v. Redman, 23 Maine, 289; Chadbourne v. Duncan, 36 Maine, 89; McLellan v. Reed, 35 Maine, 172; Swanton v. Reed, 35 Maine, 176; Bonzey v. Hodgkins, 55 Maine, 98; Wickersham v. Southard, 67 Maine, 595.
The item for interest prior to the date of the writ cannot be allowed.

Judgment for plaintiffs for ‡ 164.17, and interest from date of the writ.

.AppletoN, C. J., Barrows, Danforth, and Virgin, JJ., concurred.